ELLETT, Justice
(concurring).
I concur in the main opinion but would add the following by way of clarification.
The appellant, hereinafter referred to as .Universal, was the insurer of Olsen Chevrolet Company, a corporation, which was repairing a car owned by one Bradbrook. The respondent, hereinafter referred to as Allstate, was the insurer of Bradbrook.
Allstate refused to defend the action Drought on behalf of the injured pedestrian on two grounds. It claimed (1) that its insurance was secondary and (2) that the car in question was being used in the automobile business at the time of the collision.
Contentions similar to those now made by Allstate were recently presented to this court and resolved in the case of Christensen v. Farmers Insurance Exchange, 21 Utah 2d 194, 443 P.2d 385. That case requires us to hold that the policy issued to Bradbrook by Allstate is the primary coverage and that the returning of Bradbrook’s repaired automobile by the mechanic does not constitute “being used in an automobile business.”
Universal performed duties and incurred expenses which properly were those of Allstate, and under the holding .in National Farmers Union Property and Casualty Co. v. Farmers Insurance Group,1 Allstate, should reimburse Universal therefor.
Each party made a motion for summary judgment, and at the hearing on those motions the court erred and granted the summary judgment to the wrong party. This case should be remanded with instructions to the lower court to set aside the summary judgment given to Allstate and to enter summary judgment in favor of Universal for the sum of $571.89 together with interest thereon.

. 14 Utah 2d 89, 377 P.2d 786 (1963).